Rodgers, J.
This is an action brought by appellant, Evans Thomas, in the Second Circuit Court District of Jones County, Mississippi, for personal injuries alleged to have been sustained by him as the result of a collision between a bus driven by appellee, W. R. Stephens, and an automobile in which appellant was sitting.
Appellees denied negligence and offered evidence to show that appellant opened the door of his antomobile at a time when the bus was passing so as to cause the *335door to strike the side of the bus, without fault on the part of appellees. The jury returned a verdict in favor of appellees.
Appellant complains on appeal that the verdict of the jury was against the great weight of the evidence, and that the circuit court should have granted appellant a peremptory instruction.
 We are of the opinion that there is ample evidence in the record from which the jury could reasonably conclude that the acts of appellant were the sole, proximate cause of the collision. Eye-witnesses testified that appellant opened the door of the automobile against the side of the moving bus, at a time when the bus was traveling at such a slow speed the bus driver was able to stop within a few feet.
Appellant complains that the circuit judge granted certain instructions to appellees and refused certain instructions to appellant, and which are said to be prejudicial. We have studied these instructions and the cases cited in the briefs and are of the opinion that there is no reversible error shown in the record on appeal.
The judgment of the trial court is affirmed.
Affirmed.
Lee, G. J., and Gillespie, Jones mtd Brady, JJ., concur.